07/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0251


                                         DA 21-0251
                                                                           FILED
DAVID RAFES,                                                                JUL 2 7 2021
                                                                           Bowen Oreenwootl
                                                                        Clerl< of Supreme Court
                                                                            State of Montana
              Plaintiff and Appellant,

       v.                                                        ORDER

 JOSH McMILLAN and RICK DAWSON,

              Defendants and Appellees.



       Upon consideration of Appellant's motion for extension of time, and good cause
appearing,
      IT IS HEREBY ORDERED that Appellant has until Septernber 7, 2021, within
which to file his opening brief.
       No further extensions will be granted unless Appellant advises the Court whether
there is an objection to the motion.
       DATED thisti ---day of July, 2021.
                                                For the Court,